     Case 2:19-cr-00369-DWA Document 81 Filed 07/28/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             )
                                     )
           v.                        )     Criminal No. 19-369
                                     )
LAFON ELLIS                          )

     SUPPLEMENT TO [ECF 71] RESPONSE TO MOTION TO QUASH
                         SUBPOENA

       AND NOW, comes the Defendant, Lafon Ellis, by his attorney,

Assistant Federal Public Defender Khasha Attaran, and respectfully files

the following supplement to his Response to Motion to Quash Subpoena.

1.     On July 17, 2020, Mr. Ellis filed his Response to the Motion to Quash

Subpoena. See Doc. No. 71.

2.     On July 24, 2020, Hannah Zhao of the Electronic Frontier

Foundation and the American Civil Liberties Union (ACLU), filed a Motion

to File Amicus Brief on behalf of Mr. Ellis, and included with that Motion

was her Amicus Brief, which was later granted by this Court on July 27,

2020. See Doc. Nos. 78, 78-1 and 80.

3.     Undersigned counsel now incorporates all arguments made in the

Amicus Brief in Doc. Nos. 78, 78-1 as his own and pleads this Court to
   Case 2:19-cr-00369-DWA Document 81 Filed 07/28/20 Page 2 of 2




consider them in disposition of his Response to the Motion to Quash

Subpoena at Doc. No. 71.

                            Respectfully submitted,


                            /s/ Khasha Attaran
                            Khasha Attaran
                            Assistant Federal Public Defender
